C=1    (pc.:
      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                   H-4
MARK HOPKINS AND GEORGIA                      No. 74068-7-1                        *11


HOPKINS, husband and wife,
                                              DIVISION ONE
                   Respondents,

      V.
                                      )       UNPUBLISHED OPINION
KIRK AND JENNIFER BANKS,              )
as assignees for MRS. BILLIE E.       )
GETSCHMANN SKYLES,                    )
                                      )
                   Appellants.        )       FILED: April 3, 2017
                                      )
      LEACH, J. — Kirk and Jennifer Banks appeal the trial court's reinstatement

of a default judgment for Mark and Georgia Hopkins. This court substituted the

Bankses as defendants in place of Billie Getschmann Skyles, who died. The

Bankses contend that the Hopkinses did not properly serve Skyles with the

summons and complaint or their motion for default judgment: They also contend

that the Hopkinses' counsel withheld material facts at the default judgment

hearing. The Hopkinses cross appeal, challenging the trial court's denial of

attorney fees.

      The Hopkinses presented prima facie proof of proper service on Skyles,

and the Bankses did not present clear and convincing evidence showing

otherwise. Because the Bankses' other two challenges are not properly before
No. 74068-7-1/ 2



this court, we decline to consider them.      Thus, we affirm the trial court's

reinstatement of the default judgment. And because RCW 4.84.330 required the

trial court to award reasonable attorney fees to the Hopkinses under their

agreement with Skyles, we remand for the trial court to decide the proper

amount.

                                     FACTS

      Billie Getschmann Skyles owned and lived on a goat ranch near Gold Bar,

Washington. Kirk and Jennifer Banks also lived on the ranch. They helped

Skyles and took care of the goats and the property.1

      In February 2014, Skyles signed a purchase and sale agreement (PSA),

selling part of her property to neighbors Mark and Georgia Hopkins. That

November, the Hopkinses sued Skyles to enforce the PSA.2 On December 18,

Richard Wagner attempted to serve the Hopkinses' complaint and summons on

Skyles.

      Skyles filed a pro se notice of appearance on January 6, 2015. But she

did not appear at the default judgment hearing the Hopkinses scheduled for

January 27. The trial court entered a default judgment in favor of the Hopkinses.


        1 Jennifer Banks also appears in the record as Jennifer Wilson. For
clarity, Kirk and Jennifer Banks are referred to by their first names when
mentioned as individuals.
        2 The Hopkinses claimed that Skyles breached the PSA by failing to sign a
boundary line adjustment.
                                       -2-
No. 74068-7-1 /3



      Later, Skyles asked the trial court to vacate the judgment, arguing that she

was not properly served. The parties submitted the following evidence about

Wagner's efforts to serve Skyles.

      In his first declaration, Wagner stated that he served Skyles with the

summons and complaint at her address on December 18, 2014.

      Skyles stated in a declaration that she was not served with process

papers. She also submitted a declaration purporting to be signed by Wagner.

That declaration stated that Wagner served the documents on Kirk, not Skyles,

adding, "I was not given clear directions and was confused about the service

process."

      Hopkins then submitted a third declaration from Wagner. Wagner said he

reviewed the second declaration in his name.        He stated, "That is not my

signature. It is a forgery." He said that Kirk had offered him money to sign such

a declaration, but he declined. He attached copies of text messages containing

those offers.3 He continued,

      To be clear,. . . I served a copy of the following documents upon a
      woman known to me to be Billie E. Getschmann Skyles at the
      address of 41816 May Creek Rd, Gold Bar, Washington 98251.
      The documents were physically handed to Kirk Banks in the
      presence of Billie E. Getschmann who was sitting in a chair a few
      feet beyond my reach but who acknowledged my presence.

      3 The texts  offered Wagner cash to sign a new declaration saying "that you
served Kirk not [Millie [Skyles.] No one explained the rules [of] service you were
unaware."
                                       -3-
No. 74068-7-1 /4



      The Hopkinses also submitted a declaration by Jeannie Harrison, who

stated,"On December 18, 2014 I accompanied Richard Wagner when he went to

serve Billie Getschmann Skyles. . . . I walked with Richard to the fence where I

stopped and watched Richard walk to Billie's house. He returned without the

papers."

      A commissioner vacated the judgment on September 1, 2015.                The

Hopkinses asked the trial court to revise this decision. The trial court reinstated

the judgment on September 18.

      Skyles died on September 26, 2015. She had purportedly assigned her

interest in this lawsuit to the Bankses.       Counsel for Skyles appealed the

September 18 order in October 2015.

      In December 2015, the Bankses filed their own motion to vacate the

default judgment. The trial court noted that the defendant, Skyles, had died and

the Bankses had not asked to substitute themselves as parties. So it declined to

decide the Bankses' motion until it could determine the identity of the defendant

and whether a "viable action" existed.

      At the Bankses' request, this court substituted them for Skyles in the

appeal from the September 2015 order.




                                         -4-
No. 74068-7-1 / 5



                              STANDARD OF REVIEW

       The Hopkinses ask this court to apply a substantial evidence review

standard to the trial court's decision about the service of process. While this

court reviews a trial court's findings of fact for substantial evidence,4 we generally

review the propriety of service de novo.5 "Appellate courts give deference to trial

courts on a sliding scale based on how much assessment of credibility is

required."6 We review issues de novo "[v.]here the record at trial consists entirely

of written documents and the trial court therefore was not required to 'assess the

credibility or competency of witnesses, and to weigh the evidence, nor reconcile

conflicting evidence.'"7      Review for substantial evidence may be more

appropriate where "the trial court reviewed an enormous amount of documentary

evidence, weighed that evidence, resolved inevitable evidentiary conflicts and

discrepancies, and issued statutorily mandated written findings."5




       4   Guarino v. Interactive Objects, Inc., 122 Wash. App. 95, 108, 86 P.3d 1175
(2004).
       5 See Scanlan v. Townsend, 181 Wash. 2d 838, 847, 336 P.3d 1155 (2014);
Delex Inc. v. Sukhoi Civil Aircraft Co., 193 Wash. App. 464, 469, 372 P.3d 797,
review denied, 186 Wn.2d 1027(2016).
      6 Dolan v. King County, 172 Wash. 2d 299, 311, 258 P.3d 20(2011).
      7 Dolan, 172 Wash. 2d at 310 (internal quotation marks omitted) (quoting
Progressive Animal Welfare Soc'y v. Univ. of Wash., 125 Wash. 2d 243, 252, 884
P.2d 592(1994)).
      8 Dolan, 172 Wash. 2d at 311.
                                       -5-
No. 74068-7-1/6



       Here, the trial court considered a relatively small record that consisted

solely of documentary evidence. It made no written findings. We adhere to our

normal rule and review the propriety of service de novo.

       This court uses an error of law standard to review a party's entitlement to

some award of attorney fees authorized by statute.9

                                       ANALYSIS

       Service of Process

       The Bankses contend that the default judgment was void for lack of

personal jurisdiction over Skyles because she was not served with the summons

and complaint. The Hopkinses respond that Richard Wagner served Skyles

personally or, alternatively, by substitute service through Kirk Banks. We agree

that the Hopkinses accomplished personal service on Skyles and decline to

reach the issue of substitute service.

       Proper service of the summons and complaint is necessary for a trial court

to have personal jurisdiction over a party.19 A judgment that the court enters

without this jurisdiction is void.11

       Former RCW 4.28.080(15) (1997) authorized a plaintiff to serve a

defendant personally or by leaving a copy of the summons at the defendant's


       9 MJD Props., LLC v. Haley, 189 Wash. App. 963, 976, 358 P.3d 476(2015).
       19 Woodruff v. Spence, 76 Wash. App. 207, 209-10, 883 P.2d 936 (1994).
       11 Woodruff, 76 Wash. App. at 209-10.
                                       -6-
No. 74068-7-1/ 7



usual abode with a "person of suitable age and discretion" who resides there.12

Substitute service statutes require strict compliance, but "personal service

statutes require only substantial compliance."13      Substantial compliance is

"'actual compliance in respect to the substance essential to every reasonable

objective of [a] statute.'"14 This "requires both actual notice and service in a

manner reasonably calculated to reach the party on whom the statute requires

service."15

      "When a defendant challenges service of process, the plaintiff has the

initial burden of proof to establish a prima facie case of proper service."16 The

plaintiff can do this with the declaration of a process server "regular in form and

substance."17 The defendant must then show with clear and convincing evidence




       12 Former RCW 4.28.080(15)(1997), recodified as RCW 4.28.080(16).
       13 Mart. v. Triol, 121 Wash. 2d 135, 144, 847 P.2d 471 (1993); see Bruett v.
18328 11th Ave. NE, 93 Wash. App. 290, 299, 968 P.2d 913(1998).
       14 Weiss v. Glemp, 127 Wash. 2d 726, 731, 903 P.2d 455 (1995)(alteration
in original) (internal quotation marks omitted) (quoting Seattle v. Pub. Emp't
Relations Comm'n, 116 Wash. 2d 923, 928, 809 P.2d 1377 (1991)); see United Pac.
Ins. Co. v. Discount Co., 15 Wash. App. 559, 561-62, 550 P.2d 699(1976)(holding
defendant was served where server made "clear attempt. . . to yield possession
and control of the documents to [the defendant] while he was positioned in a
manner to accomplish that act"); Thayer v. Edmonds, 8 Wash. App. 36, 39-41, 503
P.2d 1110 (1972)(holding personal service effective where defendant indicated
consent for server to leave papers between door and doorjamb).
       15 In re Marriage of Mu Chai, 122 Wash. App. 247, 253, 93 P.3d 936 (2004).
       16 Northwick v. Long, 192 Wash. App. 256, 261, 364 P.3d 1067 (2015).
       17 Northwick, 192 Wash. App. at 261.
                                        -7-
No. 74068-7-1/ 8



that service was improper.18 "Failure to make proof of service does not affect the

validity of the service."18 On the other hand, actual notice does not establish

valid service.20

       Here, Wagner's declarations provide prima facie proof that the Hopkinses

substantially complied with the personal service statute. The first declaration

stated, "On Thursday, December 18, 2014 at approximately 3:30 PM, I served a

copy of the [summons and complaint] upon a woman known to me to be Billie E.

Getschmann Skyles, at the address of 41816 May Creek Rd, Gold Bar, WA

98251." The third Wagner declaration again stated that he personally served

Skyles but added that he actually handed the papers to Kirk in Skyles's

presence. The Hopkins also submitted a declaration from Jeannie Harrison, who

stated that she saw Wagner walk to Skyles's house with the papers and return

without them.

       Wagner's declarations were "regular in form and substance."21 They also

show substantial compliance. Taking the facts as stated in the third Wagner



       18  Northwick, 192 Wash. App. at 261. Where neither party timely requests
live testimony, the trial court and reviewing court may determine the propriety of
service based on affidavits alone. See Leen v. Demopolis, 62 Wash. App. 473,
478-79, 815 P.2d 269 (1991).
        19 CR 4(g)(7).
        29 Gerean v. Martin-Joven, 108 Wash. App. 963, 972, 33 P.3d 427(2001).
        21 Northwick, 192 Wash. App. at 261; see Alvarez v. Banach, 153 Wash. 2d
834, 840, 109 P.3d 402(2005)(noting that proof of service is sufficient if it shows
the date, manner, and place of service).
                                         -8-
No. 74068-7-1/9



declaration, the summons and complaint were "reasonably calculated to reach"

Skyles: Skyles saw and nodded to Wagner as he handed the documents to Kirk;

Kirk was one of Skyles's "caretakers" and so could be expected to deliver

important documents to her; moreover, the Bankses do not dispute that Skyles

received actual notice, and she filed a notice of appearance 19 days later.

      The Bankses failed to rebut the Hopkinses' showing with clear and

convincing evidence that service was improper. Their evidence consisted of the

purported second Wagner declaration and Skyles's two identical statements that

she was not served with the papers. Skyles's statements—"I was not served

with the lawsuit papers—period"—were vague, self-serving, and conclusory. The

alleged second declaration by Wagner is even less substantial:          Wagner's

subsequent declaration stated that his purported signature on the second

declaration was a forgery and that around the date on that declaration, Kirk tried

to bribe him to sign such a statement.

      Taken together and in light of the Hopkinses' evidence, the Bankses'

evidence is neither clear nor convincing. We therefore conclude the Hopkinses

accomplished personal service on Skyles.

       Second Motion To Vacate

       The Bankses make two arguments that they first raised in their motion to

vacate. They contend that the Hopkinses' counsel violated a rule of professional

                                         -9-
No. 74068-7-1 / 10



conduct by withholding material information at the default judgment hearing, and

they contend that the Hopkins did not properly serve their motion for default

judgment on Skyles.22 These challenges are not properly before this court.

       RAP 2.2 lists the trial court decisions a party may appeal. These include a

"final judgment entered in any action or proceeding" and "[a]n order granting or

denying a motion to vacate a judgment."23

      The trial court heard the Bankses' second motion to vacate the default

judgment on January 8, 2016. The trial court declined to decide the motion

because Skyles had died in September 2015 and no party had been substituted

in her place. Because the trial court did not enter an order granting or denying

the Bankses' motion to vacate or a final judgment of any kind, RAP 22 provides

no basis for the Bankses to appeal the trial court's inaction.

       Instead, the only order the Bankses' appeal brings to this court for review

is the order granting the Hopkinses' motion to revise the commissioner's ruling.

These two issues were not raised in the briefing on that motion. We decline to

consider them for the first time on appea1.24




       22 SeeCR 5(b)(2)(B).
      23 RAP 2.2(a)(1), (10).
      24 RAP 2.5(a). The Bankses do not assert that their challenges fall under
any of the types that can be raised for the first time on appeal, and such an
argument would in any case lack merit.
                                     -10-
No. 74068-7-1/ 11



      Attorney Fees

       Because the Bankses' arguments on appeal fail, we deny their request for

attorney fees.25

       In the Hopkinses' cross appeal, they Contend that the trial court should

have awarded them attorney fees under the PSA. We agree.

       RCW 4.84.330 requires that the trial court award attorney fees to the

prevailing party in an action to enforce a contract where the contract provides for

an award of reasonable attorney fees to one of the parties in an enforcement

action.

       Here, paragraph 13 of the PSA states,

      In the event that any suit or other proceeding is instituted by either
      party to this [PSA] or that any costs, expenses or attorney fees are
      incurred or paid by either party in enforcing this [PSA], the
      substantially prevailing party, as determined by the court or in the
      proceeding, shall be entitled to recover its reasonable attorneys
      fees and all costs and expenses incurred relative to such suit or
      proceeding from the substantially non-prevailing party, in addition to
      such other relief as may be awarded.

       The Hopkinses requested attorney fees under paragraph 13 in their

motion for default and attached an affidavit documenting $3,356 in attorney fees

and costs. The trial court awarded that amount in its default judgment. The

commissioner vacated that award along with the rest of the default judgment.




          25   RAP 18.1.
                                       -11-
No. 74068-7-1 /12



When the trial court reinstated the default judgment, it denied the Hopkinses'

request for attorney fees without explanation.

      The Bankses make no argument supporting the trial court's decision not to

award attorney fees to the Hopkinses. The PSA provides for attorney fees the

prevailing party incurs in an enforcement action. The Hopkinses prevailed in the

trial court and now prevail on appeal in an enforcement action. RCW 4.84.330

thus required the trial court to award reasonable attorney fees to the Hopkinses.

Because the Hopkinses have requested additional trial court fees and appellate

fees, we remand to the trial court to redetermine a reasonable attorney fee

award.

                                 CONCLUSION

       Because the Bankses did not satisfy their burden of showing that service

of process was improper, we affirm in part. Because the trial court erred when it

denied the Hopkinses attorney fees under their contract with Skyles, we remand

for the trial court to determine a reasonable attorney fee award.



                                                    /60-d